Stewart, J.,
delivered the opinion of the Court.
The State undertook in this case to convict the traverser, under the 13th Article of the Code, which provides for the prosecution of cases of bastardy.
The several sections of this law provide a definite mode of procedure, and we find no provision allowing the mother of an illegitimate child, after she has refused to discover the father and has given the security to indemnify the county, the option at her convenience to discover the father and have proceedings against him in discharge of herself.
In the cases of bastardy, provided for under this law, diligent proceedings should be instituted, and when the mother of the illegitimate child is brought before the justice, she should at once discover the father — otherwise, the effect of her refusal is to shelter him from the responsibility — and oblige her to give the required security to indemnify the county.
The second section gives the mother this privilege, and upon discovery of the father she is discharged, and process thereupon goes out without delay against him. Upon her refusal to discover the father, she is to be committed to the custody of the sheriff, until such security is given.
By the third section where the father is a non-resident of the county, the justice is required to transmit a copy of the proceedings to some justice in the county where the father may reside, in order that proceedings forthwith may be had against him.
The fourth section requires every constable to give information of violations of this law to some justice of the peace, who is directed to proceed according to the provisions of the previous sections, referring first to the mother and then to the father.
The sixth section requires the justice by whom any recognizance is taken in such cases, immediately to return the same to the clerk of the Circuit Court to be recorded.
*471(Decided 13th January, 1871.)
All the sections of this Article, it is manifest, contemplate immediate, consecutive and continued prosecution of the case against the mother, and when she discovers the father against him, in or out of the county.
If the construction, insisted upon by the State, were correct, the inevitable result would be, to delay the trial of the alleged father, under the fifth section, according to the inclination of the mother, and to deprive him of the opportunity given under the said section, to contest the justice of the accusation, or otherwise it might be to give him a chance to make his escape if guilty.

Judgment affirmed.